The plaintiffs petition for certification for appeal from the Appellate Court, 47 Conn. App. 839 (AC 16660), is granted, limited to the following issue:
*924The Supreme Court docket number is SC 15911.
Mark M. Wrenn, in support of the petition.
Robert L. Marconi, assistant attorney general, in opposition.
Decided April 15, 1998
“Under the circumstances of this case, did the Appellate Court properly conclude that the plaintiff refused to take the blood alcohol test within the meaning of General Statutes § 14-227b (f) (3)?”